Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10-11, 14, 17, 20, 26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprangle et al., US Patent Application Publication 2009/0172349 (hereinafter Sprangle).
	Regarding claim 1, Sprangle teaches:
An electronic device comprising: a processor core (see e.g. fig. 1, processing core); a memory (see e.g. fig. 1, para. [0053], [0068], data is read from a memory such as cache); a register (see e.g. fig. 1, para. [0068], a specified vector register); and a data load unit configured to receive a plurality of data elements stored in the memory in response to an instruction, wherein all of the plurality of data elements have a same data size, wherein the data size is specified by one or more coding bits (see e.g. fig. 1, 4, para. [0026-34], [0053], [0068-73]), and wherein the data load unit includes: an address generator to generate addresses corresponding to locations in the memory at which the data elements are located (see e.g. fig. 4, para. [0069-73], source argument); and a formatting unit to format the data elements (see e.g. fig. 1, para. [0069-73], conversion unit); wherein the register is configured to store the formatted data elements (see e.g. fig. 4, para. [0069-73]); and wherein the processor core is configured to receive the formatted data elements from the register (see e.g. fig. 1, para. [0101-2], the register values are used for further processing within the core).
Regarding claim 3, Sprangle teaches:
The electronic device of claim 1, wherein: the one or more coding bits that specify the data type are first one or more coding bits; and the formatting unit is configured to format the data elements using a formatting type specified by second one or more coding bits (see e.g. para. [0074]).
Regarding claim 5, Sprangle teaches:
The electronic device of claim 1, wherein the address generator is configured generate addresses using a starting address value indicated by the instruction (see e.g. para. [0073]).
Regarding claim 10, Sprangle teaches:
The electronic device of claim 1, wherein the processor core comprises a plurality of functional units, and wherein at least one of the functional units is configured to perform an operation using at least one of the formatted data elements (see e.g. para. [0013]).
	Regarding claim 11, Sprangle teaches:
The electronic device of claim 1, wherein the memory is a cache memory (see e.g. fig. 1, para. [0016]).
Regarding claim 14, Sprangle teaches:
The electronic device of claim 1, wherein the one or more coding bits are indicated by the instruction (see e.g. fig. 4, para. [0069-73]).
	Claims 17, 20, 26, 28 are rejected for reasons corresponding to those given above for claims 1, 3, 5, 10-11, 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangle in view of Trissel, US Patent 6,039,765 (hereinafter Trissel).
Regarding claim 2, Sprangle teaches:
The electronic device of claim 1.
Sprangle fails to explicitly teach wherein the formatting unit is configured to format the data elements using one of zero extension and sign extension.
Trissel teaches formatting data elements using zero and sign extension (see e.g. fig. 7, col. 9 line 51 – col. 10 line 2).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Trissel such that the formatting unit is configured to format the data elements using one of zero extension and sign extension. This would have provided an advantage of reducing the need for additional instructions/operations to later perform sign extension to improve efficiency such as discussed by Trissel (see e.g. col. 2 lines 36-44).
Regarding claim 4, Sprangle teaches:
The electronic device of claim 3.
Sprangle fails to explicitly teach wherein the second one or more coding bits indicate one of zero extension and sign extension.
Trissel teaches formatting data elements using zero and sign extension (see e.g. fig. 7, col. 9 line 51 – col. 10 line 2).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Trissel such that the second one or more coding bits indicate one of zero extension and sign extension. This would have provided an advantage of reducing the need for additional instructions/operations to later perform sign extension to improve efficiency such as discussed by Trissel (see e.g. col. 2 lines 36-44).
Claims 18-19 are rejected for reasons corresponding to those given above for claims 2, 4.

Claims 6-9, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangle in view of Nakata et al., US Patent Application Publication 2009/0144527 (hereinafter Nakata).
Regarding claim 6, Sprangle teaches:
The electronic device of claim 5, wherein the register is a first register.
Sprangle fails to explicitly teach wherein the electronic device comprises a second register to store the starting address value, and wherein the instruction indicates the starting address value by specifying the second register.
Nakata teaches using a register to store the starting address value for memory (see e.g. para. [0086]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Nakata such that the electronic device comprises a second register to store the starting address value, and wherein the instruction indicates the starting address value by specifying the second register. This would have provided an advantage of preparing addresses and data in advance to improve the performance of the system such as described by Nakata (see e.g. para. [0032]).
Regarding claim 7, Sprangle in view of Nakata teaches or suggests:
The electronic device of claim 6, wherein the address generator is configured to generate an address corresponding to a location in the memory of at least one data element of the plurality of data elements by adding an offset to the starting address value (see e.g. Nakata para. [0086]).
Regarding claim 8, Sprangle in view of Nakata teaches or suggests:
The electronic device of claim 7, wherein the offset is specified by the one or more coding bits (see e.g. Nakata para. [0086]).
Regarding claim 9, Sprangle in view of Nakata teaches or suggests:
The electronic device of claim 7, wherein the offset is based on the data size of the plurality of data elements (see e.g. Nakata para. [0086]).
Claims 21-24 are rejected for reasons corresponding to those given above for claims 6-9.


Claims 12-13, 16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangle in view of Hui, US Patent 8,108,652 (hereinafter Hui).
Regarding claim 12, Sprangle teaches:
The electronic device of claim 11.
Sprangle fails to explicitly teach wherein the memory is a level two cache memory.
	Hui teaches fetching data from a level two cache memory (see e.g. col. 8 lines 13-29).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Hui such that the memory is a level two cache memory. This would have provided the clearly predictable result of performing the exact same operations but on a level two cache.
Regarding claim 13, Sprangle in view of Hui teaches or suggests:
The electronic device of claim 12, comprising a memory system that includes the level two cache memory and further includes a level one cache memory, and wherein the electronic device includes a data path between the register and the processor core that bypasses the level one cache memory (see e.g. Hui col. 8 lines 13-29).
Regarding claim 16, Sprangle teaches:
The electronic device of claim 1.
Sprangle fails to explicitly teach wherein the processor core is a digital signal processing (DSP) core.
Hui teaches using a DSP architecture for vector processing (see e.g. col. 1 lines 56-67).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Hui such that the processor core is a digital signal processing (DSP) core. This would have provided the clearly predictable result of performing the exact same operations but on a digital signal processing (DSP) core.
Claim 25 is rejected for reasons corresponding to those given above for claims 12-13.


Claims 15, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al., US Patent Application Publication 2008/0141004 (hereinafter Kershaw).
Regarding claim 15, Sprangle teaches:
The electronic device of claim 14, wherein the register is a first register, 
Sprangle fails to explicitly teach wherein the electronic device includes a second register to store the one or more coding bits, and wherein the instruction indicates the one or more coding bits by specifying the second register.
	Kershaw teaches providing parameters from a register which define a vector element size (see e.g. para. [0013], [0100]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Sprangle and Kershaw such that the electronic device includes a second register to store the one or more coding bits, and wherein the instruction indicates the one or more coding bits by specifying the second register. This would have provided an advantage of storing the coding bits separately from the instructions so that the coding bits would not need to be repeated within every instruction and the instruction size could be reduced.
Claim 27 is rejected for reasons corresponding to those given above for claim 15.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,036,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘648 patent and the instant application have substantially similar scope.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/               Primary Examiner, Art Unit 2183